Conviction is for selling whiskey, punishment three years in the penitentiary.
Error is alleged upon a charge authorizing conviction if appellant acted as the agent of a certain party as the seller, it being claimed that the evidence failed to raise such an issue. If the issue was not raised it was erroneous to submit an instruction thereon, — (See Harris v. State, 49 Tex.Crim. R.,91 S.W. 590; Brewster v. State, 145 S.W. 339; Thomas v. State,147 S.W. 578; Cowley v. State, 161 S.W. 471) — but we are not able to agree with appellant's contention in this regard. Appellant accounted for his presence at the point where the negotiations were carried on by claiming a message had been delivered to him requesting him to come; this was denied by the state's witnesses. Appellant by his own evidence appeared to know in what character of containers the alleged seller would have the whiskey, advising that a half gallon was the least amount and that no smaller bottles could be obtained. He also claimed that the alleged purchaser gave him ten dollars in advance which he paid for the half gallon of liquor; this was controverted by the purchaser who testified that he paid the ten dollars to appellant at the time the whiskey was delivered. We have not attempted to set out all the facts, but have reached the conclusion that under all the evidence the court was justified in permitting the jury to determine what appellant's real relation to the whiskey was, — that is, whether a straight seller, or an agent for the real seller, or only an accommodation agent for the buyer. These various issues seem to have been properly submitted.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.